 REMINGTON RAND DIVISION137exclusive bargaining representative of the Employer'sproductionand maintenance employees in the appropriate unit.'[The Board certified United Automobile,Aircraft and AgriculturalImplement Workers of America,AFL-CIO,as the designated collec-tive-bargaining representative of the production and maintenance em-ployees at the Employer'sWaterbury,Connecticut,plant.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.7In view of our decision herein, the Intervenor's request for a hearing on the factualissues raised by its objections is denied.Remington Rand Division of Sperry Rand CorporationandBusi-nessMachine and Office Appliance Mechanics ConferenceBoard,Local 459, IUE, AFL-CIO,Petitioner.Case No. 13-RC-4857.July 11,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Marie P. Sivertsen, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the'Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all tabulating servicemen at theEmployer's Chicago branch office and its attached district offices ofwhich there are four : Aurora, Hammond, Peoria, and Rockford, Illi-nois.At the hearing the Petitioner requested, alternately, a self-determination election for the six tabulating servicemen in these dis-trict offices.The Employer, despite its stipulation that the Chicagobranch office and the Aurora, Hammond, Peoria, and Rockford districtoffices together constitute an "operating unit," would have each districtvote separately, apparently on the theory that each could be an ap-propriate unit.This would preclude elections in Aurora and Peoriawhere only one tabulating serviceman is employed.On March 6, 1956, the parties executed a 2-year contract coveringonly the Chicago employees in this classification, although the Peti-116 NLRB No.12. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioner had, on February 6, 1956, claimed recognition on the, broaderbasis now petitioned for.Earlier contracts between the parties haveapparently been limited to the Chicago tabulating servicemen, a stipu-lated unit in which the Board certified a bargaining agent in 1950 inCase No. 13-RC-1186 (not reported in printed volumes of Board De-cisions and Orders).The record shows that the Chicago branchoffice,where there are approximately 41 tabulating servicemen em-ployed, was the -original office in the area but does not show whenthe district offices were added.However, it clearly shows that thetabulating servicemen in the district offices were omitted from thecurrent contract.The tabulating servicemen in the district offices work under a super-visory staff in Chicago, without local supervision at the district level.They make reports to Chicago on each service job completed, and atleast half of those in the district offices were transferred to their re-spective offices from the Chicago branch.All tabulating servicemenreceive the same basic training at the Employer's school in Ilion, NewYork, and have the same employment benefits. In these circumstanceswe find that the tabulating servicemen in the four district offices andthe tabulating servicemen in the Chicago branch office may appro-priately be grouped together in a single overall unit. In our viewthe stipulation of the parties that these five offices constitute an "op-erating unit" of the Employer shows conclusively that there is noground to vote separately the employee or employees of each districtoffice as contended by the Employer.But as a group not previouslyrepresented, we believe that these district office employees, among whomPetitioner has made a showing of interest, should be given an op-portunity by a self-determination election to express their desireswith respect to being included in the existing bargaining unit cur-rently represented by the Petitioner.'As there is no question con-cerning representation among the employees in the existing bar-gaining unit,' we shall direct an election only in the following votinggroup :All tabulating servicemen employed by the Employer in its Aurora,Hammond, Peoria, and Rockford, Illinois, district offices, excludingall other employees.If a majority of the employees in the above voting group cast theirballots for the Petitioner, they will be taken to have indicated theirdesire to constitute a part of the existing unit currently representedby the Petitioner, and the Petitioner may bargain for such employeesas part of that unit and the Regional Director will issue a certifica-tion to that effect.If a majority of them vote, against the Petitioner,'SeeThe Zia Company,108 NLRB 1134.1137; amended at 109 NLRB 312 becausepetitioner specifically requested elections looking toward certification in the broad unit.2 SeeMontana-Dakota UtilitiesCo.,110 NLRB 1056. S. D. WARREN COMPANY139,theywill be taken to have indicated their desire to remain outsidethe existing unit, and the Regional Director will issue a certificationof results of election to that effect..[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.S.D.Warren CompanyandUnited Paperworkers of America,AFL-CIO,Petitioner.Case No.-PC-3153. July 11, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to add the employees described below to theproduction and maintenance unit currently represented by it.TheEmployer agrees that two of these employees, the coating machineoffice clerk and the maintenance office clerk, are factory clerical em-ployees.It asserts, however, that all of the other categories sought byPetitioner should be excluded on various grounds.The paper machine office clerk and the coated finishing office clerk,whom the Employer would exclude as confidential employees, arehourly paid employees.They collect daily labor reports, maintainovertime and seniority records, notify employees to report for over-time work, and file letters and reports pertaining to labor relations.As it appears from the record that they do not, in any event, haveany community of interest with production or maintenance em-ployees, we shall exclude them as office clerks, without determiningwhether they are confidential employees.The multilith operator isstationed in the coated finishing office, where he reproduces certainforms for use by the central office and on occasion performs productionwork.We find, in accord with the Employer's contention, that he isan office clerk, and shall exclude him.There are 4 employees in the116 NLRB No. 15.